El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
El presente es uno de los muchos casos elevados a esta corte en los cuales está envuelta la cuestión de poseer un alambique sin licencia. Ya hemos decidido que la jurisdic-ción para conocer de las verdaderas violaciones del artículo 2 de la vigente Ley Orgánica, corresponde a la Corte de Distrito de los Estados Unidos para Puerto Eico, El Pueblo v. Torres, 28 D. P. R. 835, pero también hemos decidido que no obstante lo prescrito en la Ley Orgánica, continúan en vigor los artículos de las leyes de rentas internas que pro-híben el poseer un alambique sin licencia previa expedida por el Tesorero de Puerto Rico, El Pueblo v. Rosaly, 28 D. P. R. 474. Y es bajo esta última base que se están siguiendo cientos de procesos "en los actuales momentos en todas las cortes de la isla.
Generalmente la prueba presentada consiste en la ocu-pación, en poder del acusado, del aparato destilatorio, y en una certificación del Tesorero creditiva de que en los archi-vos de su departamento no aparece que el aeusado haya ins-crito en la Tesorería alambique alguno o aparato de des-*369tilar de acuerdo con lo dispuesto en la sección 61 de la Ley No. 55 de junio 15, 1919. Y esa fue en efecto la evidencia aportada por El Pueblo en esta causa.
Suscítanse varias cuestiones por el apelante que no exa-minaremos por haber sido ya resueltas repetidamente por esta corte. Nos limitaremos al estudio y decisión de la ex-cepción anotada al introducir el fiscal la certificación del Te-sorero. Claramente el acusado se opuso por el fundamento de que el Tesorero no estaba autorizado para expedir certi-ficaciones negativas. Cita el apelante en su alegato la Ley de .Evidencia y el tratadista Jone, The Blibe Book on Evidence, vol. 3, páginas 536, 537, 555 y 556. El fiscal sostieneen su informe que no se cometió error alguno porque a su juicio la certificación del Tesorero aunque en apariencia ne-gativa es de becbo afirmativa.
La cuestión es interesante, pero es innecesario resolverla. El Pueblo pudo prescindir de la certificación. Una vez de-mostrado que el alambique se ocupó en poder del acusado, era a éste al que correspondía probar, como cuestión de de-fensa, que lo tenía inscrito en la Tesorería de Puerto Eico.
En la biografía del Juez Presidente Ruffin, aquel notable abogado que tanto influyó en la formación de la jurispruden-cia de la Carolina del Norte, aparece el siguiente párrafo:
“Bn Shaw v. Morrison, estableció la doctrina, seguida desde en-tonces por todos los Estados de la Unión con excepción de uno, de que en una acusación por vender licores sin licencia, el peso de la prueba estaba sobre el acusado para demostrar la existencia de la licencia. 14 N. C. R. 299. Black on ‘Intoxicating Liquors,’ pág. 507.” 4 Lewis, Great American Lawyers, 292.
Cyc., basándose en decisiones de muchos Estados, esta-blece la regia así:
“En casos en que se descansa en una licencia para vender como defensa a la persecución, el gobierno no está obligado a producir ninguna evidencia para sostener la alegación negativa de que la *370venta fué becba sin licencia, sino que al contrario es el acusado quien debe asumir el peso de probar que estaba debidamente au-torizado.” 23 Oye. 247.
Aunque aquí no se trata de la venta de licores sin licencia, la semejanza del caso es completa y la jurisprudencia apli-cable.
Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.